PER CURIAM.
We reverse as concerns the trial court s denial of the motion to dismiss for lack of jurisdiction filed by defendant, Norman Doctoroff, individually. The allegations of the complaint, which are general and nonfactual, based largely upon information and belief are insufficient to energize Florida’s long arm statute when faced with the specifics of Doctoroff’s sworn affidavit. We reverse upon authority of Dublin Company v. Peninsular Supply Co., 309 So.2d 207 (Fla. 4th DCA 1975); Atlas Aircraft Corporation v. Buckingham, 302 So.4th DCA 1974) and Electro Engineering Products v. Lewis, 352 So.2d 862 (Fla.1977).
REVERSED.
DOWNEY, ANSTEAD and WALDEN, JJ., concur.